Citation Nr: 1615753	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  13-03 576A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tucson, Arizona


THE ISSUE

Entitlement to reimbursement or payment of unauthorized medical services rendered in connection with treatment received at Sheftel Associates Dermatology, LLP (Sheftel Dermatology) on May 24, 2012.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran had active service from July 1965 to July 1968.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Southern Arizona Health Care System in Tucson, Arizona, which denied the Veteran's claim for reimbursement or payment for unauthorized medical services rendered on May 24, 2012.


FINDINGS OF FACT

1.  The Veteran received private emergency medical treatment at Sheftel Dermatology on May 24, 2012 for removal of a nonservice-connected squamous cell malignant tumor on the neck (Mohs micrographic surgery).

2.  The Veteran is not service connected for any disabilities, nor is he participating in a rehabilitation program under 38 U.S.C. Chapter 31.

3.  The Veteran's surgery at Sheftel Dermatology on May 4, 2012 was not provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

4.  A VA or other Federal facility/provider was feasibly available to perform the Veteran's surgery and an attempt to use them beforehand would have been considered reasonable by a prudent layperson.


CONCLUSION OF LAW

The criteria for reimbursement or payment for unauthorized medical services rendered at Sheftel Dermatology on May 24, 2012, have not been met.  38 U.S.C.A. §§ 1701, 1703, 1725, 1728 (West 2014); 38 C.F.R. §§ 17.52, 17.53, 17.55, 17.120, 17.1000-17.1008 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  The provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002) (VCAA not applicable "because the law as mandated by statute, and not the evidence, is dispositive of the claim"); see also Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

The Veteran seeks payment or reimbursement of medical expenses incurred in the course of treatment rendered at Sheftel Dermatology on May 24, 2012.  Specifically, the Veteran seeks reimbursement for surgery to remove a squamous cell malignant tumor on the left side of his neck (Mohs micrographic surgery).

Generally, the admission of a veteran to a non-VA facility at VA expense must be authorized in advance.  See 38 C.F.R. § 17.54.  Here, the Veteran's treatment at Sheftel Dermatology on May 24, 2012 was not authorized by VA.  As discussed further below, the Veteran alleges that a VA associate in the dermatology department advised him to seek private treatment for the procedure he had performed in May 2012.  However, any such statements allegedly made by a VA associate do not constitute VA authorization of the private medical treatment received at Sheftel Dermatology.

Nevertheless, under the versions of 38 U.S.C.A. § 1728(a) and 38 C.F.R. § 17.120 in effect at the time of the treatment here at issue, VA may reimburse veterans for unauthorized medical expenses incurred in non-VA facilities under the following circumstances:

(a) For veterans with service connected disabilities.  Care or services not previously authorized were rendered to a veteran in need of such care or services: (1) For an adjudicated service-connected disability; (2) For nonservice-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; (3) For any disability of a veteran who has a total disability permanent in nature resulting from a service-connected disability (does not apply outside of the States, Territories, and possessions of the United States, the District of Columbia, and the Commonwealth of Puerto Rico); (4) For any illness, injury or dental condition in the case of a veteran who is participating in a rehabilitation program under 38 U.S.C. Chapter 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in § 17.47(i)(2); and

(b) In a medical emergency.  Care and services not previously authorized were rendered in a medical emergency of such nature that a prudent layperson would reasonably expect that delay would have been hazardous to life or health, and

(c) When Federal facilities are unavailable.  VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable.

See 38 C.F.R. § 17.120.

All three statutory requirements (a, b, and c) must have been met before the reimbursement may be authorized.  See Zimick v. West, 11 Vet. App. 45, 49 (1998).  No reimbursement or payment of services not previously authorized will be made when such treatment was procured through private sources in preference to available Government facilities.  See 38 C.F.R. § 17.130.

If a veteran is not eligible for payment or reimbursement under 38 U.S.C.A. 
§ 1728(a) and 38 C.F.R. § 17.120, he or she may, in the alternative, be found eligible for such payment or reimbursement under 38 U.S.C.A. § 1725 and 
38 C.F.R. §§ 17.1000-100 8.  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177.  The provisions of the Act became effective as of May 29, 2000.  To be eligible for reimbursement under this authority, under the version of the law in effect at the time of the treatment here at issue, a veteran had to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 
38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and

(i) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).

See 38 C.F.R. § 17.1002.

According to 38 U.S.C. Chapter 17, section 1701(6), the term "medical services" includes, in addition to medical examination, treatment, and rehabilitative services, the following:

(A) Surgical services.

(B) Dental services and appliances as described in sections 1710 and 1712 of this title.

(C) Optometric and podiatric services.

(D) Preventive health services.

(E) Noninstitutional extended care services, including alternatives to institutional extended care that the Secretary may furnish directly, by contract, or through provision of case management by another provider or payer.

(F) In the case of a person otherwise receiving care or services under this chapter- 
(i) wheelchairs, artificial limbs, trusses, and similar appliances; 
(ii) special clothing made necessary by the wearing of prosthetic appliances; and 
(iii) such other supplies or services as the Secretary determines to be reasonable and necessary.

(G) Travel and incidental expenses pursuant to section 111 of this title. 

See 38 U.S.C.A § 1701(6).

The Board notes that revisions were made to 38 C.F.R. § 17.1002, in December 2011 and were effective January 20, 2012.  See 76 Fed. Reg. 79,067-79,072 
(Dec. 21, 2011).  Further, effective May 21, 2012, VA published a final rule amending 38 C.F.R. § 17.1002 to conform to 2010 statutory changes.  See 77 Fed. Reg. 23,615 (April 20, 2012).  Such revisions and amendments are not applicable to the instant claim.

The Veteran is not service connected for any disabilities, nor is he participating in a rehabilitation program under 38 U.S.C. Chapter 31.  Therefore, he is not eligible for payment or reimbursement under 38 U.S.C.A. § 1728(a) or 38 C.F.R. § 17.120.

The Board notes that the Veteran's surgery on May 24, 2012 at Sheftel Dermatology was for the removal of a malignant cancerous tumor on the neck, and finds that this condition was of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  However, the evidence does not show that Sheftel Dermatology is a hospital emergency department or a similar facility held out as providing emergency care to the public.  Furthermore, the evidence does not show that a VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson.  In this regard, VA treatment records from the Southern Arizona VA Health Care System show that the Veteran was being seen in the dermatology clinic in May 2012, prior to his surgery, for a lesion on the back, suspicious for squamous malignancy.  The notes also indicate that the Veteran was being seen in the community for this issue, but they do not indicate that he had been authorized to receive reimbursement for such treatment from the VA.

The Veteran alleges that he visited the VA neurology clinic prior to his surgery at Sheftel Dermatology, and that he was informed at that time that he had to go to an outside vendor for the Mohs micrographic surgery, which is why he scheduled the surgery at Sheftel Dermatology.  See November 2012 statement from the Veteran.  In his February 2013 VA Form 9, the Veteran alleges that on May 14, 2012, he met with someone named "King", a VA dermatology department associate, who advised him to keep his appointment at Sheftel Dermatology and that VA authorizes outside vendors, but he would need to fill out additional forms for the authorization.  The Veteran then claims that when he attempted to obtain the necessary forms, he was told that Sheftel Dermatology was not an authorized vendor.  Nevertheless, the Veteran went through with the surgery at Sheftel Dermatology on May 24, 2012.  Based on this statement from the Veteran, the Board finds that it appears that he was aware, prior to his surgery, that he would not be reimbursed for the cost of the procedure, as Sheftel Dermatology was not an authorized vendor.  Furthermore, in his Form 9, the Veteran also stated that he had gone to outside vendors for treatment on numerous occasions because obtaining a VA appointment was not timely.  He did not allege that he could not get an appointment at the VA for his condition; rather he suggested that could not get an appointment quickly enough for him.  

The Board sympathizes with the Veteran's plea for equitable relief in this case.  However, the laws and regulations governing payment/reimbursement for private medical treatment expenses establish very specific eligibility requirements for such benefits.  The Board is bound by such authority, and does not have authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104.

Given that all required elements have not been established under the pertinent laws and regulations, the Board concludes that authorization for payment or reimbursement for private medical treatment expenses, specifically Mohs micrographic surgery, incurred at Sheftel Dermatology on May 24, 2012 may not be granted; accordingly, the Veteran's claim is denied.


ORDER

Reimbursement or payment for unauthorized medical services rendered in connection with treatment at Sheftel Dermatology on May 24, 2012, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


